Citation Nr: 0804804	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
November 2004.
This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and a bilateral eye disorder.


FINDINGS OF FACT

1.  The veteran's claimed bilateral hearing loss does not 
meet the criteria for qualification as a disability for VA 
purposes.

2.  The veteran is not shown to have a bilateral eye disorder 
(mild astigmatism/mild myopia) that is causally or 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  A bilateral eye disorder (mild astigmatism/mild myopia) 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.308, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the veteran contends that he is a veteran of 
wartime.  In this regard, the veteran's personnel records 
reflect that his military occupational specialty is listed as 
infantryman and that he had overseas service in Germany, 
Spain, and Bosnia.  However, while the veteran received 
commendations including the Armed Forces Service Medal, the 
National Defense Service Medal, the Overseas Service Ribbon, 
and the War on Terrorism Service Medal, none of his awards is 
indicative of combat service.  Indeed, there is nothing in 
the veteran's claims file that denotes participation in 
combat.  38 U.S.C.A. § 1154(b); Kowalski v. Nicholson, 19 
Vet. App. 171. (2005).  

The veteran claims that he is entitled to service connection 
for bilateral hearing loss and a bilateral eye disorder.  
These claims will be examined in turn.

A.  Bilateral Hearing Loss

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, the veteran maintains that he currently has 
bilateral hearing loss that arose from his exposure to 
acoustic trauma in service.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels or more; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The veteran's service medical records show that on 
examination prior to entry into the Army in February 1994, 
the veteran underwent audiometric evaluation.  At that time, 
the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
15
5
5
10
20

The record thereafter shows that while the veteran was 
exposed to hazardous levels of noise in service, he was 
issued protective earplugs.  Additionally, because the 
veteran's duties routinely exposed him to hazardous noise, he 
underwent periodic hearing conservation evaluations during 
service.

An evaluation of the veteran's hearing in July 1996 yielded 
the following results, in pure-tone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
-5
-5
LEFT
15
10
0
5
10

On subsequent audiometric evaluation, his results, in pure 
tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
15
10
0
5
10

Audiometric evaluation in May 1998 yielded the following 
results, in pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
10
0
0
5

In April 1999, his results, in pure tone thresholds, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
5
5
0
10

In October 2000, his results were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-5
0
LEFT
10
5
5
0
10

On examination in March 2004, prior to his separation from 
service, the veteran complained of hearing loss in both ears.  
Clinical evaluation, however, was negative for any hearing 
problems.  Specifically, the results of his audiometric 
testing, in pure-tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
O
-5
-5
LEFT
10
5
0
5
5

In January 2005, the veteran underwent a VA hearing 
examination.  At that time, he reported that during his 
period of active service, he had incurred noise exposure from 
Bradley tanks, heavy armored vehicles, and weapons fire, with 
hearing protection worn when possible.  Additionally, the 
veteran reported noise exposure from occasional hunting 
performed without hearing protection.  He denied middle ear 
pathology and vertigo.

Audiometric evaluation conducted in January 2005 yielded the 
following results, in pure-tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
10
10
10
10

Speech audiometry using the Maryland CNC Test revealed speech 
recognition ability of 100 percent in both ears.  The 
assessment was hearing within normal limits through all 
frequencies tested, bilaterally.
In this case, on no occasion has audiological testing 
revealed thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz of 40 decibels or more, or 
thresholds of 26 decibels for at least three of these 
frequencies.  Additionally, at no time have the veteran's 
speech recognition scores using the Maryland CNC Test been 
less than 100 percent.  Thus, the Board finds that the 
veteran's hearing loss does not meet the criteria to qualify 
as a disability for VA purposes.  
38 C.F.R. § 3.385.  Accordingly, the Board finds that service 
connection for bilateral hearing lost is not warranted.

The Board has considered the veteran's contentions that he 
has decreased hearing in both ears that is related to his 
active service.  However, as a layman, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998).

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, and service connection for 
bilateral hearing loss must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Eye Disorder

The veteran contends that his currently diagnosed bilateral 
eye disorder can be traced to an injury he sustained in 
service.  Specifically, the veteran maintains that he never 
had any vision problems until his eyes were splashed with 
diesel fuel while on active duty.

A review of the veteran's service medical records reveals 
that in July 1996, he was treated for complaints of severe 
pain in his left eye and burning over his entire body after 
he was splashed with diesel gas while on active duty in 
Germany.  The veteran was initially treated for his injury by 
field medics, who irrigated his left eye with water and 
removed his gasoline-soaked battle dress uniform.  He was 
then transported to the Grafenwoehr, Germany military medical 
facility, where he was placed in a shower and washed off with 
soap and water.  The veteran was given drops of Tracaine Opth 
and a sodium-chloride rinse for his eyes and was subsequently 
released.  A follow-up visit to the medical facility the next 
day showed no erythema of the eyes.  A vision examination at 
that time was negative for any abnormalities.  

On examination in March 2004, prior to his separation from 
active service, the veteran complained that he had difficulty 
seeing at a distance.  Clinical evaluation, however, was 
negative for any eye problems.  Given that no disorder of the 
eyes was diagnosed in service, the Board finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b) (2007).

The first clinical evidence of record showing a diagnosis of 
an eye disorder is dated in January 2005, when the veteran 
underwent a VA eye examination.  The VA examiner noted that 
two weeks before, the veteran had received his first pair of 
eye glasses.  His prescription was for -1.00, +1.25 at 80 
degrees in the right eye and 
for -1.00, +0.75 at 108 degrees in the left eye.  Physical 
examination of the eyes revealed 20/20 corrected bilateral 
vision at a distance.  Near vision with correction was also 
20/20 bilaterally.  The diagnosis was mild astigmatism/mild 
myopia.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2007).  In the 
absence of a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including astigmatism and myopia, even if visual acuity 
decreased in service, as refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2007).  Accordingly, such a disorder cannot 
be service-connected, absent evidence of aggravation by a 
superimposed disease or injury.  Monroe v. Brown, 4 Vet. App. 
513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-1999 (Sept. 2, 1999), 65 Fed. Reg. 6257(2000).

Here, the record fails to show any diagnosed eye disorder 
other than mild astigmatism and mild myopia.  However, 
service connection may only be allowed for refractive errors 
provided there is evidence of a superimposed disease or 
injury during service which has aggravated the refractive 
error.  Monroe v. Brown, 4 Vet. App. 513 (1993).

In this case, it was not until the veteran's January 2005 VA 
eye examination that he was diagnosed with any eye disorder.  
At that time, the VA examiner did not relate the veteran's 
diagnoses of mild astigmatism or mild myopia to the veteran's 
July 1996 injury, or to any other in-service incident.  Nor 
is there any other clinical evidence of such a correlation in 
the veteran's service and post-service medical records.  The 
Board therefore finds that the veteran's service and post-
service medical records are negative for any evidence of 
aggravation by a superimposed disease or injury.  
Accordingly, the veteran's currently diagnosed mild 
astigmatism and mild myopia may not be service connected in 
this case.

The Board has considered the veteran's assertions that his 
defective vision is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the weight of the evidence indicates 
that the veteran's currently diagnosed bilateral eye disorder 
was not caused or aggravated by any incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004 and a 
rating decision in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Additionally, the RO conducted a hearing on the 
veteran's claim in July 2005.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral eye disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


